Citation Nr: 1027505	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-03 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for the 
third right metatarsal, status post chondroplasty and 
exostectomy, effective from May 30, 2004 to September 10, 2004 
and from November 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from February 2001 to July 2001 
and January 2003 to September 2003.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  
In that decision, the RO granted service connection for status 
post chondroplasty and exostectomy, 3rd right metatarsal and 
assigned an initial 10 percent disability evaluation effective 
from May 30, 2004.  The RO also assigned a temporary 100 percent 
disability rating pursuant to 38 C.F.R. § 4.30, effective from 
September 10, 2004 to October 31, 2004, based on surgical or 
other treatment necessitating convalescence.  The schedular 10 
percent rating was thereafter continued effective from November 
1, 2004.  The Veteran disagreed with the initial 10 percent 
rating assigned.  

In an August 2006 Supplemental Statement of the Case (SSOC), the 
RO granted an increased initial evaluation of 20 percent, 
effective from May 30, 2004.  The 100 percent temporary total 
rating assigned pursuant to 38 C.F.R. § 3.40 was confirmed and 
continued effective from September 10, 2004 through October 31, 
2004, and the 20 percent rating was thereafter continued 
effective from November 1, 2004.  Despite the grant of this 
increased initial evaluation, the Veteran has not been awarded 
the highest possible evaluation.  As a result, she is presumed to 
be seeking the maximum possible evaluation.  The issue remains on 
appeal, as the Veteran has not indicated satisfaction with the 20 
percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The matter was initially before the Board in November 2008.  At 
that time, the Board remanded the case back to the RO in November 
2008 for additional development of the record.  Having 
substantially complied with the remand instructions, the RO has 
returned the case to the Board for appellate disposition.  


FINDING OF FACT

Prior to September 10, 2004 and from November 1, 2004, the 
Veteran's third right metatarsal, status post chondroplasty and 
exostectomy disability was severe in nature, but did not result 
in a total loss of foot usage.   


CONCLUSION OF LAW

Prior to September 10, 2004 and from November 1, 2004, the 
criteria for an evaluation of 30 percent, but no higher, for 
third right metatarsal, status post chondroplasty and 
exostectomy, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5284 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VA has a duty to provide specific notification to the Veteran 
and assist him with the development of evidence pursuant to the 
Veterans Claims Assistance Act (VCAA).  The Veteran's claims for 
initial increased ratings arise from his disagreement with the 
initial evaluation following the grant of service connection.  It 
has been held that once service connection is granted, the claim 
is substantiated and additional notice is not required.  Any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

That notwithstanding, the RO sent a duty-to-assist letter to the 
Veteran in December 2006, after she appealed the initial rating 
assigned following the grant of service connection.  This letter 
specifically notified the Veteran of how VA assigns initial 
disability ratings and effective dates.  

Moreover, the matter was thereafter remanded back to the RO in 
November 2008 for additional development of the record.  

As to VA's duty to assist, pertinent records from all relevant 
sources identified by the Veteran, and for which he authorized VA 
to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has 
associated service treatment records and post-service VA medical 
records with the claims folder.  Additionally, the Veteran was 
afforded VA examinations.

In light of the foregoing, there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and the Veteran is not 
be prejudiced by the Board's adjudication of the claim.  In any 
event, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the notices.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

II.  Entitlement to an Initial Rating in Excess of 20 Percent for 
the Third Right Metatarsal, Status Post Chondroplasty and 
Exostectomy, Prior to September 10, 2004 and from November 1, 
2004

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The appeal for a higher evaluation arises from the initial rating 
decision, which established service connection and assigned the 
initial disability evaluation.  Therefore, the entire rating 
period is to be considered, including the possibility of staged 
ratings (i.e., separate ratings for separate periods of time) 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

Service connection for status post chondroplasty and exostectomy, 
third right metatarsal was established in a January 2005 rating 
decision, at which time a 10 percent rating was assigned, 
effective May 2004.  An evaluation of 100 percent, based on 
surgical or other treatment necessitating convalescence was 
assigned, effective September 10, 2004.  An evaluation of 10 
percent was assigned from November 1, 2004.  Subsequently, in 
August 2006, the Veteran's rating was increased to 20 percent, 
effective May 2004.  The 100 percent rating based on surgical or 
other treatment necessitating convalescence was continued, 
effective September 10, 2004 and a 20 percent evaluation was 
assigned from November 1, 2004.  The Veteran is seeking an 
increased rating.

The Veteran's service-connected foot disability is rated as 20 
percent disabling, prior to September 10, 2004 and from November 
1, 2004, under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  A rating 
of 20 percent is warranted when there is a moderately severe foot 
injury.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The next 
highest rating available, 30 percent, is warranted when there is 
a severe foot injury.  Id.  With actual loss of use of the foot, 
a rating of 40 percent is warranted.  See Note, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  The words "moderate" and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6. 

VA outpatient records from June 2003 indicate that multi-planar 
images of the Veteran's feet and ankle were obtained following 
intravenous injection.  The impression was a probable stress 
fracture of the right third metatarsal and overuse of the midfeet 
and ankles .  In July 2003, a MRI showed fragmentation, 
sclerosis, collapse of the articular surface of the head of the 
third metatarsal bone consistent with Freiberg's infraction.  
There was also loss of joint space between the head of the 
metatarsal and the adjacent proximal phalanx suggesting loss of 
cartilage.  In July 2004, x-rays revealed a mild deformity of the 
third metatarsal head with flattening, consistent with the 
history of a Freiberg's infraction.  There was minimal thickening 
of the medial cortex of the mid-third metatarsal shaft and no 
soft tissue swelling.

In September 2004, the Veteran underwent a chondroplasty of the 
3rd metatarsal on the right foot was performed, and exostectomy 
of the right 3rd metatarsal.  Operative findings revealed 
flattening of the right 3rd metatarsal head with cartilage 
degeneration.  

The Veteran was afforded a VA examination in March 2005.  The 
Veteran reported that her foot remained painful and swollen such 
that she had to unzip or unlace her shoes.  She also reported 
having to limp at the end of the day because the pain was 
progressive and became intolerable.  The Veteran stated she was a 
manager in a convenience store and had to take 45 minute breaks 
when the pain became too unbearable.  She did not wear corrective 
shoes or shoe inserts.  Physical examination revealed the dorsum 
of her foot, especially the third metatarsal area was very 
sensitive, and the Veteran guarded the entire time.  There was 
pain on range of motion of the second and third 
metatarsophalangeal joint (MPJ).  The examiner could not assess 
passive or active range of motion because of the pain.  The 
Veteran had an antalgic gait, favoring the right foot.  On 
standing, it was noted that the second and third toes were 
slightly dorsiflexed in comparison to other toes.  She could not 
stand on the tip of her toes due to pain.  There were no 
hammertoes and no Achilles tendon deviations.  X-rays 
demonstrated regular bone density, some irregularity, and 
sclerosis at the head of the third MPJ.  The Veteran was 
diagnosed with metatarsalgia right foot third metatarsophalangeal 
joint.

VA outpatient records indicate the Veteran has sought treatment 
on numerous occasions for foot pain.  In May 2005, the Veteran 
complained of forefoot pain and swelling, especially when walking 
or standing.  A MRI was taken and the impression was Freiberg's 
infarction head third metatarsal bone with bone marrow edema and 
mild intermetatarsal bursitis.  There was pain on palpation of 
the right third MPJ, pain on lateral compression of the 
metatarsals at the area of the third MPJ and pain on the third 
MPJ range of motion.  The Veteran was diagnosed with a right 
third metatarsal head Freiberg's infarction, third MPJ 
capsulitis.  She was given steroid injections and received a pair 
of orthotics.  In July 2005, the Veteran was also diagnosed with 
severe degenerative joint disease.

The Veteran's former employer submitted a statement in March 2006 
indicating that the Veteran's foot condition compromised her 
career.  While employed, the Veteran complained on numerous 
occasions of a swollen right foot and had constant doctor's 
appointments.  The supervisor stated that the Veteran was unable 
to continue working for the company because of being on her feet 
for long periods of time and had to find employment elsewhere.

The Veteran's Commander also submitted a statement in December 
2008 reporting that the Veteran has a permanent profile that has 
to be re-evaluated every time she goes for her five year 
physical.  Additionally, the Commander stated that the Veteran 
has called out of work many times that year, due to injuries of 
her foot.

The Veteran was afforded the most recent VA examination in March 
2010.  The Veteran reported having pain while standing and 
walking and could only stand for fifteen to thirty minutes.  She 
indicated that she used orthotic inserts, which were fairly 
effective.  Examination revealed no evidence of swelling, 
instability, weakness, or abnormal weight bearing but there was 
evidence of painful motion and tenderness.  It was noted that the 
Veteran has difficultly moving her toes and her gait was altered.  
X-rays revealed a subchondral fracture and osteonecrosis of the 
third metatarsal head.  The Veteran was diagnosed with right foot 
metatarsalgia, right third metatarsal infarction, status post 
chondroplasty and exostectomy.  The examiner noted that the 
Veteran's foot disability had significant effects on her 
occupation, including difficulty standing long periods of time at 
work doing retail due to pain.

Reviewing the evidence in light of Diagnostic Code 5284, the 
Veteran's service-connected foot disability more nearly 
approximates the criteria for the assignment of a 30 percent 
rating, the maximum schedular rating available without actual 
loss of use of the foot.  The Veteran has asserted her foot 
disability is very painful.  In this regard, the Veteran is 
competent to give evidence about what she experiences; for 
example, she is competent to discuss pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the Veteran's statements are deemed to be credible.  
See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The 
medical evidence of record indicates the Veteran has continually 
experienced severe pain and sensitivity associated with her third 
metatarsal.  Moreover, as noted in the March 2005 and March 2010 
VA examinations, the Veteran had pain on range of motion of toes.  
Additionally, the March 2010 examiner noted that the Veteran's 
foot disability had significant effects on her occupation.  This 
evidence further corroborates the Veteran's continued and 
consistent account of her right foot symptoms.  The Veteran has 
provided statements from her employer and commanding officer in 
the Reserves that corroborate her account of the severity of 
service-connected right foot condition.  Considering all the 
evidence of record, and resolving all doubt in the Veteran's 
favor, the Veteran's right foot disorder more nearly approximates 
that of a severe foot disability, within the meaning of 
Diagnostic Code 5284.  Therefore, a 30 percent evaluation, the 
maximum schedular rating available, is appropriate; and the 
Veteran's claim is granted.

The application of other diagnostic codes and higher ratings have 
been considered, but the evidence of record does not demonstrate 
that the Veteran has totally lost usage of her foot (the only 
Diagnostic Code allowing for a rating in excess of 30 percent for 
a unilateral foot disability).  See 38 C.F.R. § 4.71a, Schedule 
of Ratings for the Foot.  

Finally, the Board has considered whether the Veteran's claim 
warrants referral to the Chief Under Secretary for Benefits and 
the Director of the Compensation and Pension Service under 38 
C.F.R. § 3.321.  The Court has clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  The Court states that the RO or the Board must first 
determine whether the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  Id. 
at 115.  If the schedular rating criteria do reasonably describe 
the Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis is complete.  Id.

The Veteran's complaints that her right foot disorder has an 
impact on her ability to work and perform the daily activities of 
living is recognized.  Upon reviewing the rating assigned, 
however, there is no aspect of the Veteran's disability that is 
not contemplated by the schedular criteria.  Moreover, there is 
no evidence of any unusual or exceptional circumstances, such as 
frequent periods of hospitalization that would take the Veteran's 
case outside the norm, or for which she has not been separately 
compensated, so as to warrant an extraschedular rating.  Although 
the Veteran has missed work due to her disability, notably, the 
rating schedule contemplates loss of working time due to 
exacerbations commensurate with the level of disability, which, 
in this case, is contemplated in the rating assigned.  See 38 
C.F.R.  § 4.1.  See also VAOPGCPREC 5-2005 (Nov. 25, 2005).  For 
the aforementioned reasons, referral by the RO to the Chief Under 
Secretary for Benefits and the Director of the Compensation and 
Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See 
Bagwell v.  Brown, 9 Vet. App. 337 (1996). 











ORDER

A 30 percent rating, but no higher, for the third right 
metatarsal, status post chondroplasty and exostectomy, prior to 
September 10, 2004 and from November 1, 2004, is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.




______________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


